department of the treasury internal_revenue_service te_ge eo examinations commerce street mc dal dallas tx tax_exempt_and_government_entities_division number release date uil date date person to contact identification_number contact telephone number in reply refer to ein certified mail - return receipt requested dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code the internal revenue service's recognition of your organization as an organization described in sec_501 is hereby revoked effective may 20xx we have made this determination for the following reasons you have failed to produce documents to establish that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_50l c and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by ilr c sec_6001 sec_6033 and revrul_59_95 as such you failed to meet the requirements of sec_501 in that you failed to establish that you are operated exclusively for an exempt_purpose you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending april 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratoly judgment be filed under sec_7428 of the internal_revenue_code for if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the 91st day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules of the for rules and the appropriate forms regarding filing petitions for respective court declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses for declaratory_judgment please contact the initiating clerk suits united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours maria hooke director eo examinations enclosure publication department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations date date tanti taxpayer identification kinnbee number form tax_year s ended person to contact employee id telephone fax manager's contact information employee id telephone response due_date certified mail - return receipt requested dear why you’re receiving this letter we enclosed a copy of our audit report form 886-a explanation of items explaining that we propose to revoke your tax-exempt status as an organization described in internal_revenue_code irc sec_501 if you agree if you haven't already please sign the enclosed form_6018 consent to proposed action and return it to the contact person shown at the top of this letter we'll issue a final adverse letter determining that you aren't an organization described in sec_501 for the periods above after we issue the final adverse determination_letter we'll announce that your organization is no longer eligible to receive tax deductible contributions under sec_170 if you disagree request a meeting or telephone conference with the manager shown at the top of this letter send any information you want us to consider file a protest with the irs appeals_office send additional information as stated in with irs appeals_office after the meeting or after we consider the information if you request a meeting with the manager or and above you'll still be able to file a protest the irs appeals_office is independent of the exempt_organizations division and resolves most disputes informally sign a consent to extend the period of limitations for assessing tax this is to allow the if you file a protest the auditing agent may ask you to letter rev catalog number 34809f for your protest to be valid it irs appeals_office enough time to consider your case must contain certain specific information including a statement of the facts applicable for specific information needed for a law and arguments in support of your position valid protest refer to publication how to appeal an irs determination on tax- exempt status fast track mediation ftm referred to in publication the examination process generally doesn’t apply now that we’ve issued this letter request technical_advice from the office of associate chief_counsel tax exempt government entities if you feel the issue hasn't been addressed in published precedent or has been treated inconsistently by the irs if you’re considering requesting technical_advice contact the person shown at the top of if you disagree with the technical_advice decision you will be able to appeal this letter to the irs appeals_office as explained above a decision made in a technical_advice_memorandum however generally is final and binding on appeals if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final adverse determination_letter contacting the taxpayer_advocate office is a taxpayer right the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you for additional information you can get any of the forms and publications mentioned in this letter by visiting our website at www irs gov forms-pubs or by calling 800-tax-form if you have questions you can contact the person shown at the top of this letter sincerely maria hooke director exempt_organizations examinations enclosures form 886-a form_6018 letter rev catalog number 34809f form 886-a date name of taxpayer tax identification_number last digits year period ended 20xx department of the treasury - internal_revenue_service p ry explanations of items schedule number or exhibit a issue whether c of the internal_revenue_code facts hereafter known as qualifies for exemption under section exhibit a provides copies of the internal_revenue_service correspondence requesting that 990ez for the tax period ending april 20xx correspondence to provide information to allow the internal_revenue_service to conduct a correspondence_audit of the or to file the form 990ez for the tax period ending april 20xx failed to respond to the internal_revenue_service file the form law sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status government’s position in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax catalog number 20810w page www irs gov form 886-a rev form a department of the treasury - internal revenue ss service i schedule number or exhibit explanations of items date name of taxpayer forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax tax identification_number last digits year period ended 20xx a the organization has failed repeatedly to respond to the service’s request for information in contrast to sec_1_6033-1 of the regulations which require an organization to provide such information as requested to allow the service to make a determination of that organization’s exempt status it is the service's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly it is proposed that the organization's exempt status be revoked effective may 20xx taxpayer’s position taxpayer's position is unknown at this time conclusion it is the services position that the organization does not qualify for exemption from federal_income_tax under sec_501 c the proposed date of the revocation is may 20xx catalog number 20810w page www irs gov form 886-a rev
